DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 2 is objected to because of the following informalities: “the canister has flange spacing” should be changed to “the canister has a flange spacing”.  Appropriate correction is required.
Claim 13 is objected to because of the following informalities: “an oxygen-enriched” should be changed to “[[an]] oxygen-enriched air”.  Appropriate correction is required.
Claim 14 is objected to because of the following informalities: “A nitrogen generator system” should be changed to “A nitrogen generation system”.  Appropriate correction is required.
Claim 14 is objected to because of the following informalities: “the canister intermediate flange coupling the extended-length end cap to the canister intermediate flange” should be changed to “the canister intermediate flange coupled to the extended-length end cap”. This assumes that the claim is attempted to simply say that the two elements are coupled to each other. 
Claim 15 is objected to because of the following informalities: “an oxygen-enriched” should be changed to “[[an]] oxygen-enriched air”.  Appropriate correction is required.
Claim 15 is objected to because of the following informalities: “air the separator” should be changed to “air to the separator”.  Appropriate correction is required.
Claim 20 is objected to because of the following informalities: “to separator” should be changed to “to the separator”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding independent claims 1 and 19, the limitation “nominal-length end cap” is indefinite. The limitation is also used throughout the dependent claims. The phrase “nominal length” is relative which renders the claims indefinite. The phrase “nominal length” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
Regarding claim 11, the phrase “about nine (9) inches (about 23 centimeters)” is indefinite. Nine inches is the equivalent of 22.86 centimeters. The term “about” allows for some variation above and below the claimed value. Therefore, since nine inches does not equal 23 centimeters, “about nine inches” might be different than “about 23 centimeters”, thus rendering the claim indefinite. 
Regarding claim 14, the phrase “extended-length end cap” is indefinite. The limitation is also used throughout the dependent claims. The phrase “extended length” is relative which renders the claims indefinite. The phrase “extended length” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is noted that this limitation is not rejected in claim 3 since claim 3 defines the limitation as being “longer than the nominal-length end cap”.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 7-10, 13 and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kanetsuki USPA 2012/0304856 A1.
Regarding claim 1, Kanetsuki discloses an air separation module (Abstract; figure 11), comprising: a separator configured to separate ambient air into an oxygen-enriched air fraction and a nitrogen-enriched air fraction (paragraph 40; figure 11: separator 115); a canister supporting the separator (figure 11: canister 111) and having a canister end flange (figure 11: 120f; paragraph 246), a canister intermediate flange (figure 11: 121f) and a canister end (figure 11: end 121), the canister intermediate flange arranged between the canister end flange and the canister end (figure 11: flange 121f is between flange 120f and end 121); and a nominal-length end cap fixed to the canister end flange (paragraph 246; figure 11: end cap 120 is fixed to flange 120f), wherein the separator extends between the canister end flange and the canister end (figure 11: separator 115 is between flange 120f and end 121). It is noted that the various flanges in figure 11: 112f (2X), 120f and 121f can be considered the intermediate flange or the canister end flange (see paragraph 246). 
Regarding claim 2, in Kanetsuki, the separator has a separator length (figure 11: the separator length can be considered the entire length of the canister, since the entire canister can be considered the separator), wherein the canister has flange spacing distance defined between the canister end flange and the canister intermediate flange (figure 11: space between 121f and 120f, or alternatively, the two flanges 112f can be considered the claimed flanges), and wherein the separator length is greater than the flange spacing distance (see figure 11). In the case where the two flanges 112f are considered the claimed flanges, it is clear that the separator (115/130A) is longer than the distance between the two flanges 112f. 
Regarding claim 3, Kanetsuki discloses an extended-length end cap, wherein the extended-length end cap is longer than the nominal-length end cap (figure 11: end cap 121 can be considered longer than end cap 120 if 121f is considered to be part of end cap 121, but 120f is not considered to be part of end cap 120), and wherein the canister intermediate flange couples the extended-length end cap to the canister (figure 11: 112f can be considered the canister intermediate flange).
Regarding claim 7, Kanetsuki discloses that a portion of the canister between the canister end and the canister intermediate flange spaces the separator from the extended-length end cap (see figure 11).
Regarding claim 8, Kanetsuki discloses wherein a terminal portion of the separator is arranged within the extended-length end cap (figure 11: 115/130A terminates within end cap 121).
Regarding claim 9, Kanetsuki discloses that the nominal-length end cap has a nominal-length end cap flange, wherein the nominal-length end cap flange couples the nominal-length end cap to the canister end flange (figures 11a and 11b: end cap 120 is connected to flange 120f and then flange 112f; 120f can be considered the nominal-length end cap flange and 112f can be considered the canister end flange).
Regarding claim 10, Kanetsuki discloses that the separator terminates at the canister end flange (figure 11: separator 115/13A terminates at flange 120f), wherein the nominal-length end cap has no mounting feature for fixation of the air separation module within an aircraft (figure 11: no mounting feature is seen).
Regarding claim 13, Kanetsuki discloses that the canister defines a discharge port for discharging an oxygen-enriched received from the separator (paragraph 158).
Regarding claim 19, since Kanetsuki discloses all the structural features in claim 19 (see rejection of claim 1), the method limitations are implied. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 6-8 and 11 is rejected under 35 U.S.C. 103 as being unpatentable over Kanetsuki USPA 2012/0304856 A1.
Kanetsuki is relied upon as above. 
Regarding claims 3, 7 and 8, in the alternative if 121f cannot be considered part of the end cap 121 (see figure 11), and therefore the end caps of Kanetsuki are the same length, it nevertheless would have been obvious to one having ordinary skill in the art to have one end cap be longer than the other in order to allow the inclusion of additional elements on the longer end cap. Furthermore, in the absence of a showing of criticality of unexpected results, a longer end cap is deemed to be an obvious matter of design choice. MPEP 2144.04 (IV-B). 
Regarding claim 6, Kanetsuki discloses that the extended-length end cap has an extended-length end cap flange, wherein the extended-length end cap flange is fastened to the canister intermediate flange (figure 11: end cap 121 includes flanges 112f and 121f).
Regarding claim 11, Kanetsuki does not explicitly disclose that the canister has a diameter that is about nine (9) inches (about 23 centimeters). Nevertheless, absent a proper showing of criticality or unexpected results, the diameter of the canister is considered to be a general condition that would have been routinely optimized by one having ordinary skill in the art in order to provide optimal gas separation. MPEP 2144.05.

Claims 4, 5, 12, 14-18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Kanetsuki USPA 2012/0304856 A1 in view of Peacos USPA 2016/0184793.
Kanetsuki is relied upon as above.
Regarding claim 12, Kanetsuki does not explicitly disclose a filter module supported by the nominal-length end cap, wherein the nominal-length end cap fluidly couples the separator to the filter module for filtering the nitrogen-enriched air fraction from the separator. Peacos discloses a similar air separation module where a filter module is supported by end cap, wherein the end cap fluidly couples the separator to the filter module (see Peacos figure 1: 104; paragraph 16). It would have been obvious to one having ordinary skill in the art before the filing date of the claimed invention to modify Kanetsuki to include a filter module supported by the nominal-length end cap, wherein the nominal-length end cap fluidly couples the separator to the filter module for filtering the nitrogen-enriched air fraction from the separator, as disclosed by Peacos, for allowing filtration of the gas. Furthermore, it would have been obvious to attach the filter module in such a way that it is capable of filtering the nitrogen-enriched air fraction from the separator, for allowing the product gas to be further purified. 
Regarding claims 4 and 14, Kanetsuki discloses a nitrogen generator system, comprising: an air separation module as recited in claim 1 (Abstract); an extended-length end cap (figure 11: end cap 121), the canister intermediate flange coupled to the extended-length end cap (figure 11: 121 is coupled to 121f) 
Kanetsuki does not explicitly disclose a flow control valve supported by the extended-length end cap, wherein the extended-length end cap fluidly couples the flow control valve with the separator to issue a nitrogen-enriched air flow from the canister. Peacos discloses a flow control valve ultimately supported by an end cap, wherein the end cap fluidly couples the flow control valve with the separator to issue nitrogen-enriched air flow from the canister (figure 1: flow control valve is indirectly coupled to end cap; paragraph 18). It would have been obvious to one having ordinary skill in the art before the filing date of the claimed invention to modify Kanetsuki to include a flow control valve supported by the extended-length end cap, wherein the extended-length end cap fluidly couples the flow control valve with the separator to issue a nitrogen-enriched air flow from the canister, as disclosed by Peacos, for the purpose of controlling the flow of nitrogen-enriched air. 
Regarding claim 15, Kanetsuki discloses that the canister defines an overboard air discharge port for discharging an oxygen-enriched received from the separator (paragraph 40), but does not explicitly disclose a filter module supported by the nominal-length end cap, wherein the nominal-length end cap fluidly couples the filter module to the separator for communicating compressed air to the separator.
Peacos discloses a similar air separation module where a filter module is supported by end cap, wherein the end cap fluidly couples the separator to the filter module for filtering and transferring compressed air to the separator (see Peacos figure 1: 104; paragraph 16). It would have been obvious to one having ordinary skill in the art before the filing date of the claimed invention to modify Kanetsuki to include a filter module supported by the nominal-length end cap, wherein the nominal-length end cap fluidly couples the separator to the filter module for filtering and transferring compressed air to the separator, as disclosed by Peacos, for allowing filtration of the gas.  
Regarding claim 16, Kanetsuki discloses a terminal portion of the separator is arranged within the extended-length end cap (FIGURE 11: 115/130A terminates within end cap 121), wherein the extended-length end cap has an extended-length end cap flange, and wherein the extended-length end cap flange is fastened to the canister intermediate flange (figure 11: flange 112f is fastened to flange 121f).
Regarding claims 5 and 17, Kanetsuki discloses that a portion of the canister between the canister end and the canister intermediate flange spaces the separator from the extended-length end cap (figure 11), but does not explicitly disclose that the extended-length end cap has an extended-length end cap mounting feature for fixation of the air separation module within an aircraft, wherein the extended-length end cap mounting feature is adjacent to the canister intermediate flange. Peacos discloses that the end cap includes a mounting feature for fixation of the air separation module within an aircraft (figure 1: 144; paragraph 20). It would have been obvious to one having ordinary skill in the art before the filing date of the claimed invention to modify Kanetsuki to include a mounting feature for fixation of the air separation module within an aircraft, as disclosed by Peacos, for the purpose of allowing the air separation module to be mounted within an aircraft. It would have been obvious to place it next to the canister intermediate flange since Peacos discloses that it is located on the end cap. 
Regarding claim 18, Kanetsuki does not explicitly disclose a fuel tank carried by an aircraft, wherein the fuel tank is fluidly coupled to the separator through the flow control valve. Peacos discloses a fuel tank carried by an aircraft, wherein the fuel tank is fluidly coupled to the separator through the flow control valve (paragraphs 18 and 19).  It would have been obvious to one having ordinary skill in the art before the filing date of the claimed invention to modify Kanetsuki to include disclose a fuel tank carried by an aircraft, wherein the fuel tank is fluidly coupled to the separator through the flow control valve, as disclosed by Peacos, since this is a well-known use of such an air separation module. 
Regarding claim 20, since Kanetsuki and Peacos discloses all the structural features recited by claim 20 (see previous rejections), the method limitations are implied. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER P JONES whose telephone number is (571)270-7383. The examiner can normally be reached 9AM-6PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Michener can be reached on (571)272-1424. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CHRISTOPHER P JONES/Primary Examiner, Art Unit 1776